J-S47035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA, :                IN THE SUPERIOR COURT OF
                              :                      PENNSYLVANIA
             Appellee         :
                              :
        v.                    :
                              :
ANN M. HUTCHISON,             :
                              :
             Appellant        :                    No. 151 WDA 2018

              Appeal from the Judgment of Sentence January 3, 2018
                in the Court of Common Pleas of Crawford County
               Criminal Division at No(s): CP-20-CR-0000758-2016

BEFORE: OLSON, MCLAUGHLIN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                     FILED SEPTEMBER 06, 2018

      Ann M. Hutchison (Appellant) appeals from the judgment of sentence

imposed after she pled guilty to the offense of bad checks. We affirm.

      On November 2, 2017, pursuant to a plea deal, Appellant pled guilty to

the aforementioned crime, a misdemeanor of the first degree. According to

the Commonwealth at sentencing, “this was a [] standard bad check [case.

Appellant] paid for $32 -- $32.70 worth of gas from Shell Gas in Cochranton

with a check.     Unfortunately for [Appellant], the check was from a closed

account.      [Appellant] was sent a ten-day demand letter and never made

good on it.”       N.T., 1/3/2018, at 4.       In exchange for her plea, the

Commonwealth recommended a standard-range sentence. Id.

      Accepting the Commonwealth’s recommendation, on January 3, 2018,

the   trial   court   sentenced   Appellant   to    a   standard-range   sentence.



* Retired Senior Judge assigned to the Superior Court
J-S47035-18


Specifically, the court ordered that Appellant serve 12 months less one day

to 24 months less one day in the Crawford County Correctional Facility.

Appellant was also ordered to pay fines and costs, and serve a three-year

probationary term.

        Appellant thereafter timely filed a post-sentence motion and, following

its denial, a notice of appeal.1 Appellant presents the following question for

our review: “Whether the [trial c]ourt abused its discretion in failing to

adequately consider the health issues of Appellant [] in sentencing her to the

maximum minimum [sic] standard range sentence[?]” Appellant’s Brief at 4

(suggested answer omitted).2 Specifically, Appellant contends that (1) the

trial court “failed to adequately consider the health issues of Appellant at

sentencing[;]” and (2) “the sentence was manifestly excessive in light of the

criminal conduct at issue, which was a bad check of $32.[7]0.” Appellant’s

Brief at 9-10.

        Appellant’s claims on appeal challenge the discretionary aspects of her

sentence. Id.3


1
    Both Appellant and the trial court complied with Pa.R.A.P. 1925.
2
  Pertinent to this appeal, at the time of sentencing, Appellant was receiving
treatment for breast cancer. N.T. 1/3/2018, at 2. See also Motion for
Reconsideration/Motion to Modify Sentence, 1/4/2018, at 1 (unnumbered)
(Appellant “has been receiving treatment for [stage two breast cancer] for
over a year, including radiation chemotherapy since March 2017.”).
3 Because Appellant’s plea was “open” to sentencing, she may challenge the
discretionary aspects of her sentence.

(Footnote Continued Next Page)


                                       -2-
J-S47035-18


      Challenges to the discretionary aspects            of sentencing do not
      entitle an appellant to review as of               right.   An appellant
      challenging the discretionary aspects of           his [or her] sentence
      must invoke this Court’s jurisdiction by           satisfying a four-part
      test:

          We conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see Pa.R.Crim.P. 720; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

citations omitted).

      Here, Appellant timely filed a post-sentence motion and a notice of

appeal, and included a statement pursuant to Rule 2119(f) in her brief. We

now turn to consider whether Appellant has presented a substantial question

for our review.

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.                Commonwealth v. Paul, 925 A.2d

(Footnote Continued)   _______________________

      [W]hile a guilty plea which includes sentence negotiation
      ordinarily precludes a defendant from contesting the validity of
      his or her sentence other than to argue that the sentence is
      illegal or that the sentencing court did not have jurisdiction,
      open plea agreements are an exception in which a defendant will
      not be precluded from appealing the discretionary aspects of the
      sentence.

Commonwealth v. Tirado, 870 A.2d 362, 365 (2005) (emphasis in
original).




                                                 -3-
J-S47035-18


825, 828 (Pa. Super. 2007). “A substantial question exists only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Griffin, 65 A.3d at 935 (citation and quotation marks

omitted).

      At the outset, we recognize that a claim alleging inadequate

consideration of mitigating factors does not raise a substantial question. See

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (“[T]his

Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for

our review.”) (quoting Commonwealth v. Downing, 990 A.2d 788, 794

(Pa. Super. 2010)); Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.

Super. 2014) (“[W]e have held that a claim that a court did not weigh the

factors as an appellant wishes does not raise a substantial question.”). In

her brief to this Court, Appellant acknowledges that “a substantial question

is not normally raised for a standard[-]range sentence because of an

allegation [that the trial] court failed to adequately consider mitigating

factors[.]”   Appellant’s Brief at 9.   Nonetheless, Appellant argues that her

claims are reviewable by this Court because the sentence imposed is

excessive in light of the criminal conduct at issue and because a sentence of




                                        -4-
J-S47035-18


total confinement “could substantially lessen” her “natural life-span because

of a higher risk for complications and infection during her incarceration.” Id.

      Assuming arguendo that Appellant has presented a substantial

question for our review, we find her arguments without merit. In its opinion

to this Court, the trial court responded to Appellant’s claims as follows.

            [Appellant’s] medical issues and mental health issues were
      described to the [trial c]ourt at the time of sentencing so th[e
      c]ourt was able to take into consideration that information when
      considering the various sentencing factors. As a result th[e trial
      c]ourt concluded that a maximum county sentence was
      appropriate and that [Appellant] could receive any needed
      medical and mental health treatment through the Crawford
      County Correctional Facility.

           [Appellant] began a career of crime on March 6, 1992,
      which resulted in a conviction for theft by deception as a
      misdemeanor of the first degree on December 21, 1993.

             Since that time she has had convictions which from the
      [trial c]ourt’s review include [67] bad check offenses, mostly as
      summary convictions so that her prior record score was not
      affected, a lotteries conviction as a misdemeanor of the first
      degree, a theft by unlawful taking conviction, a theft of services
      conviction, and three convictions for theft by deception.

            [Appellant] was finally sentenced by a judge in Warren
      County to a 10 to 30 month state incarceration sentence in 2012
      but after that sentence was served she began committing more
      bad check offenses (albeit fewer than previously).

            The sentence imposed by th[e c]ourt would have been an
      aggravated[-]range sentence but for the plea agreement th[e
      trial c]ourt chose to follow because [Appellant] needs to
      understand that she cannot continue to commit these offenses,
      society needs to understand that there is protection for victims
      when offenders such as [Appellant] continue to commit the same
      crimes over and over to the detriment of society and because
      based on [Appellant’s] record it is very clear that it is unlikely
      that she can be rehabilitated.


                                     -5-
J-S47035-18



              Thus, th[e trial c]ourt believes that the sentence imposed
        within the standard range was well within the [trial c]ourt’s
        appropriate exercise of discretion.

Trial   Court   Opinion,   2/22/18,   at    1-2   (unnumbered;     unnecessary

capitalization omitted).   See also N.T., 1/3/2018, 5 (acknowledging that

Appellant’s health situation was “unfortunate” but nonetheless found that

incarceration was “appropriate to try to keep” Appellant from continuing to

commit crimes).

        While we are cognizant of and sympathetic to Appellant’s health

struggles, our review of the record evidences no abuse of discretion on the

part of the trial court. See Commonwealth v. Antidormi, 84 A.3d 736,

760 (Pa. Super. 2014) (“Sentencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion. In this context, an abuse of

discretion is not shown merely by an error in judgment. Rather, the

appellant must establish, by reference to the record, that the sentencing

court ignored or misapplied the law, exercised its judgment for reasons of

partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

decision.”).

        To the contrary, the record shows that in imposing a standard-range

sentence, the trial court properly considered all the factors, including both

Appellant’s health and lengthy criminal record, and was well within its

discretion to determine that Appellant’s continual criminal conduct called for


                                      -6-
J-S47035-18


a sentence of incarceration.   See Commonwealth v. Mouzon, 812 A.2d
617, 620 (Pa. 2002) (“Traditionally, the trial court is afforded broad

discretion in sentencing criminal defendants ‘because of the perception that

the trial court is in the best position to determine the proper penalty for a

particular offense based upon an evaluation of the individual circumstances

before it.’”) (quoting Commonwealth v. Ward, 812 A.2d, 617 (Pa. 1990)).

     Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



     Date: 9/6/2018




                                    -7-